


109 HJ 94 IH: Recognizing the contributions of the

U.S. House of Representatives
2006-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		109th CONGRESS
		2d Session
		H. J. RES. 94
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2006
			Ms. Foxx introduced
			 the following joint resolution; which was referred to the
			 Committee on
			 Agriculture
		
		JOINT RESOLUTION
		Recognizing the contributions of the
		  Christmas tree industry to the United States economy and urging the Secretary
		  of Agriculture to establish programs to raise awareness of the importance of
		  the Christmas tree industry.
	
	
		Whereas Christmas trees have been sold commercially in the
			 United States since the 1850s;
		Whereas, by 1900, one in five American families decorated
			 a tree during the Christmas season, while, by 1930, a decorated Christmas tree
			 had become a nearly universal part of the American Christmas
			 celebration;
		Whereas 32.8 million households in the United States
			 purchased a Christmas tree in 2005;
		Whereas the placement and decoration of Christmas trees in
			 town squares across the country have become an American tradition;
		Whereas, for generations, American families have traveled
			 hundreds and even thousands of miles to celebrate the Christmas season together
			 around a Christmas tree;
		Whereas 36 million Christmas trees are produced each year,
			 and 98 percent of these trees are shipped or sold directly from Christmas tree
			 farms;
		Whereas North Carolina, Oregon, Michigan, Washington,
			 Wisconsin, Pennsylvania, New York, Minnesota, Virginia, California, and Ohio
			 are the top Christmas tree producing States, but Christmas trees are grown in
			 all 50 States;
		Whereas there are more than 21,000 Christmas tree growers
			 in the United States, and approximately 100,000 people are employed in the
			 Christmas tree industry;
		Whereas many Christmas tree growers grow trees on a
			 part-time basis to supplement their other farm and non-farm income;
		Whereas growing Christmas trees provides wildlife
			 habitat;
		Whereas more than a half million acres of land were
			 planted in Christmas trees in 2005;
		Whereas 73 million new Christmas trees will be planted in
			 2006, and, on average, over 1,500 Christmas trees can be planted per acre;
			 and
		Whereas the retail value of all Christmas trees harvested
			 in 2005 was $1.4 billion: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the important contributions of
			 the Christmas tree industry, Christmas tree growers, and persons employed in
			 the Christmas tree industry to the United States economy; and
			(2)urges the Secretary of Agriculture to
			 establish programs to raise awareness of the importance of the Christmas tree
			 industry.
			
